Citation Nr: 1229775	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 40 percent for residuals of prostate cancer, to include urinary incontinence.

2.  Entitlement to service connection for allergic rhinitis/sinusitis.

3.  Entitlement to service connection for arthritis, to include osteoarthritis of the left knee.    

4.  Entitlement to service connection for a skin disorder (claimed as skin rash).

5.  Entitlement to service connection for jungle rot (also claimed as athlete's foot).

6.  Entitlement to service connection for right clawfoot.

7.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for hypertension, claimed as secondary to sleep apnea, service-connected PTSD, and service-connected residuals of prostate cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969 and September 1986 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2007, the RO in Los Angeles, California, in pertinent part, granted service connection for residuals of prostate cancer and assigned a noncompensable disability rating, effective October 23, 2006, and denied service connection for right clawfoot, skin rash, jungle rot, arthritis, sleep apnea and PTSD.  In May 2009, the RO in Roanoke, Virginia, in pertinent part, denied service connection for allergic rhinitis/sinusitis and hypertension.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Roanoke, Virginia which now has jurisdiction over the claims on appeal.

In an August 2009 rating decision, a Decision Review Officer (DRO) increased the disability rating for residuals of prostate cancer to 40 percent disabling, effective October 23, 2006.  The Veteran was advised of the August 2009 rating decision but did not express agreement with the decision or withdraw the appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the 40 percent disability rating is not the maximum benefit available for the service-connected residuals of prostate cancer, this appeal continues.   

In July 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

The issues of entitlement to service connection for allergic rhinitis/sinusitis, arthritis, skin disorder, jungle rot, right clawfoot, sleep apnea, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding the issue for an initial disability rating in excess of 40 percent for residuals of prostate cancer has been obtained.

2.  The service-connected residuals of prostate cancer, to include urinary incontinence, is not manifested by the required use of an appliance or absorbent materials which must be changed more than four times a day.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 percent for residuals of prostate cancer, to include urinary incontinence, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a December 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the service-connected residuals of prostate cancer.  

The Board finds that the VCAA notice requirements have been satisfied by the December 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The claim for an initial disability rating in excess of 40 percent arises from the Veteran's disagreement with the initial noncompensable disability rating assigned after the grant of service connection for residuals of prostate cancer.  The courts have held, and VA's General Counsel has interpreted, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the service-connected residuals of prostate cancer, the evidence of record includes the Veteran's service treatment records, July 2009 DRO hearing transcript, and March 2009 VA genitourinary examination report.  The VA examiner reviewed the Veteran's claims file and medical history and recorded pertinent examination findings.  The Board notes that the VA examination report is probative with regard to the nature and severity of the service-connected residuals on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the Veteran's most recent VA examination was approximately three years ago; however, an additional VA examination is not warranted in this case because the evidence of record does not indicate that the Veteran's service-connected residuals of prostate cancer have become more severe since the March 2009 VA examination.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Rating the Service-Connected Residuals of Prostate Cancer 

In a July 2012 informal hearing presentation, the Veteran's representative referred to the Court's holding in AB v. Brown, and asserted that the issue for a higher initial disability rating for the service-connected residuals of prostate cancer remains in appellate status.  As discussed above, the Board agrees and finds the Veteran essentially contends that an initial disability rating in excess of 40 percent is warranted for his service-connected residuals of prostate cancer, to include urinary incontinence.  

Under the current rating criteria for diagnoses of the genitourinary system, the Veteran's service-connected residuals of prostate cancer, to include urinary incontinence, is evaluated at 40 percent disabling.  See 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2011).  Diagnostic Code 7527 provides that prostate gland injuries, infections, hypertrophy, and postoperative residuals be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  Under the rating criteria for dysfunctions of the genitourinary system, voiding dysfunction, to include continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, is assigned a 40 percent disability rating when requiring the wearing of absorbent materials which must be changed two to four times per day, and a 60 percent disability rating (the maximum available) when requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  See 38 C.F.R. § 4.115a (2011).

Review of the evidentiary record reveals the March 2009 VA genitourinary examiner noted the Veteran's continual urine leakage and constant use of appliance, later specified as the Veteran wearing depends.  At the July 2009 DRO hearing, the Veteran explained that he wears an absorbent pad everyday and changes them on average twice a day.  Thereafter, a DRO increased the Veteran's disability rating for residuals of prostate cancer, to include urinary incontinence, to 40 percent disabling in an August 2009 rating decision.  A February 2010 statement from the Veteran and July 2012 statement from the Veteran's representative were submitted in support of the additional pending claims on appeal and made no mention with regard to the current nature and severity of the service-connected residuals of prostate cancer.  As a result, the Board finds that an initial disability rating in excess of 40 percent for residuals of prostate cancer, to include urinary incontinence, is not warranted for any period as the lay and medical evidence of record does not show the criteria for such a higher initial disability rating have been met.  See 38 C.F.R. § 4.115a.  

The Board acknowledges the Veteran's additional complaints regarding the residuals of prostate cancer at the March 2009 VA examination, to include erectile dysfunction, urine retention, dribbling, dysuria, weak or intermittent stream, hesitancy/difficulty starting stream, urgency, fatigue, dyspnea on moderate exertion, and lethargy.  At the July 2009 DRO hearing, he further reported discomfort, daytime voiding interval of one hour, awakening to void at least twice per night, and leakage upon lifting.  The Board has considered the reported history of symptomatology regarding residuals of prostate cancer by the Veteran and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, the Board finds that such symptomatology is already contemplated in the 40 percent disability rating currently assigned, and a separate disability rating has been established for erectile dysfunction in a May 2009 rating decision.   

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an initial evaluation higher than the 40 percent disability rating currently assigned.

The Board notes that neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability due to the service-connected residuals of prostate cancer.  Although the March 2009 VA examiner noted the residuals impact on occupational activities included lack of stamina, weakness or fatigue, and urinary incontinence, the examiner also documented the Veteran's current full-time employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the Veteran's residuals of prostate cancer.  An initial disability rating in excess of the 40 percent evaluation currently assigned is provided for certain manifestations of the service-connected residuals at issue, but the evidence of record reflects that those manifestations are not present in this case.  Additionally, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, referral for extra-schedular consideration for the service-connected residuals on appeal is not required.  

As a result, the Board finds that a preponderance of the evidence is against an initial disability rating in excess of 40 percent for residuals of prostate cancer, to include urinary incontinence, for any period.  38 C.F.R. §§ 4.3, 4.7.

ORDER

An initial disability rating in excess of 40 percent for residuals of prostate cancer, to include urinary incontinence, is denied.




REMAND

A remand is required for the remaining issues on appeal for the reasons explained below.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. §§ 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Service Connection for Allergic Rhinitis/Sinusitis, Arthritis, Skin Disorder, Jungle Rot, Right Clawfoot, and Sleep Apnea on a Direct Basis

A veteran is presumed to have been in sound condition where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence that (1) the injury or disease existed prior to service and (2) the pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003.  

With regard to service connection for allergic rhinitis/sinusitis, the Veteran contends that his allergic rhinitis/sinusitis manifested upon return from service in Vietnam.  During the Veteran's first period of active service, he served in Vietnam from November 1967 to November 1968.  Upon separation from service in May 1969, an April 1969 examination report noted no abnormalities and chest film results were within normal limits.  Approximately 14 years later, the Veteran underwent an October 1983 entrance examination for enlistment to the Army National Guard in which no abnormalities were noted, and the Veteran marked "no" for having or ever had sinusitis on an accompanying report of medical history.  In January 1985, the Veteran underwent an additional examination for ranger school, which again noted no abnormalities; however, the Veteran marked "yes" for having or ever had sinusitis and noted it as only seasonal.  

The Board finds that although the Veteran reported a history of sinusitis prior to his second period of active service on the January 1985 report of medical history, a pre-existing allergic rhinitis/sinusitis disorder was not noted on the October 1983 or January 1985 entrance examination reports.  Thus, the Veteran is presumed to have been in sound condition with regard to allergic rhinitis/sinusitis at the time of entry to his second period of active service.  Furthermore, the presumption of soundness has not been rebutted as the evidentiary record does not show, by clear and unmistakable evidence, that the claimed allergic rhinitis/sinusitis existed prior to service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (holding that a veteran's own statement of a pre-service diagnosis of a disease or injury is generally not enough to serve as the basis for the Board's findings that the disease or injury preexisted service).  

Next, with regard to service connection for arthritis, the Veteran contends this claim includes arthritis of his left knee.  At the time of entry to his first period of active service, a March 1965 examination report revealed no abnormalities of the lower extremities; however, on the accompanying report of medical history, the notation of a May 1960 removal of cartilage was made.  At the time of separation, the April 1969 examination report noted a three inch outpatient surgery mark on the Veteran's left knee.  The Board finds that although the removal of cartilage was noted to have occurred prior to entry of service on the March 1965 report of medical history, a pre-existing arthritic disorder, to include of the left knee, was not noted on the March 1965 entrance examination report, thus the Veteran is presumed to have been in sound condition with regard to arthritis at the time of entry to his period of active service.  Furthermore, the presumption of soundness has not been rebutted as the evidentiary record does not show, by clear and unmistakable evidence, that the claimed arthritis disorder existed prior to service.  See 38 C.F.R. § 3.304(b); Paulson, 7 Vet. App. at 470.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to a current disability or persistent or recurrent symptoms of a disability, the evidence of record shows the following assessments during the appeal period.  The Veteran's diagnosis of allergic rhinitis is noted in an October 2006 VA outpatient treatment record.  With regard to arthritis, degenerative lipping laterally of the left knee was noted in a January 1993 private emergency room treatment record and osteoarthritis of the left knee was diagnosed in a November 2003 VA outpatient treatment record.  The Board also notes the Veteran's complaints of arthritis in the bilateral shoulders, and bilateral hands at the July 2009 DRO hearing, as well as in the left hip as noted in a March 2008 statement, via a VA Form 21-4138.  Pertaining to a skin disorder (claimed as skin rash), treatment records documented a rash on the Veteran's chest, back of head, groin, inner thigh, and lower left leg in April 2000, a chronic rash suspicious seborrheic dermatitis in August 2000, scabies versus atopic dermatitis in December 2000, urticaria in January 2001, and dermatophytosis tinea corporis in September 2008.  The Veteran reported persistent and recurrent symptoms of jungle rot, as he specified as athlete's foot, at the July 2009 DRO hearing.  The Veteran was diagnosed with right clawfoot in a March 1996 VA outpatient treatment orthopedic consultation record.  Lastly, he was assessed with mild positional sleep apnea syndrome in a November 2007 private treatment record and adult sleep apnea in a June 2008 VA outpatient treatment record.  

Concerning the question of in-service disease, injury, or event for the claimed disorders, the Veteran's assertions as to the physical conditions he was exposed to during service in Vietnam suggest in-service events.  Specifically, in a March 2009 substantive appeal, via a VA Form 9, the Veteran explained that during Monsoon season in Vietnam it rained every day, all day, his feet got wet, it was difficult to change socks in the rain and while on the perimeter, and it was difficult to use powder to keep his feet dry.  He used DEET, took weekly Malaria pills, the environment was wet and filthy, and wore the one pair of boots issued to him which were not his correct size.  He also reported that he did not sleep very much in combat environments, which consisted of weapons fire, mortars, helicopters, being fired on, trusting your buddy to stay awake while you grab a nap, working all day, standing perimeter at night, rain all day and night with no dry clothes, and heightened alertness due to environmental conditions.  The evidentiary record shows the Veteran served in Vietnam from November 1967 to November 1968 and is the recipient of the Navy Commendation Medal with "V" Device, along with other medals and awards.  Given his combat status, the Veteran's assertion as to his in-service events are accepted and consistent with his active service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

With respect to whether the claimed disorders may be associated with the in-service events described above, the Court has indicated that the factor of a relationship of current disability to service establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Review of the evidentiary record shows the Veteran asserted in a December 2007 statement that pursuant to his January 1993 private emergency room treatment he was told his left knee problem was presumably caused by the running and other conditions of his military service.  Additionally, the Veteran contends in multiple statements of record as wall as at the July 2009 DRO hearing that his symptomatology for the claimed disorders have continued since separation from service.  

The Board finds this case presents certain medical questions that cannot be answered by the Board and not addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, these questions concern the relationship, if any, between the Veteran's currently claimed disorders and active service, to include the asserted in-service events consistent with conceded combat service.  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As a result, the evidence of record presents an inadequate basis to adjudicate the issues of service connection for allergic rhinitis/sinusitis, arthritis, skin disorder, jungle rot, right clawfoot, and sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Post-service VA examinations with medical nexus opinions would assist in determining the nature and etiology of these claimed disorders on appeal.    

Service Connection for Sleep Apnea and Hypertension on a Secondary Basis

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, the evidence of record shows that the Veteran has been diagnosed with sleep apnea, as noted above, and hypertension in July 1995, and service connection has been established for PTSD and residuals of prostate cancer.  Thus, the Board finds that this case presents additional medical questions that cannot be answered by the Board and should be addressed by an appropriately qualified medical professional.  See Colvin, 1 Vet. App. at 175; Charles, 16 Vet. App. 370; see also 38 C.F.R. § 3.159(c)(4).  Specifically, these questions concern the relationship, if any, between the currently diagnosed (1) sleep apnea syndrome with service-connected PTSD and (2) hypertension with service-connected PTSD, service-connected residuals of prostate cancer, and sleep apnea.  

Accordingly, the remaining issues on appeal are REMANDED for the following actions:
	
1.  Obtain and associate with the claims file any outstanding VA outpatient treatment records from March 2012, the date of the most recent treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of the following claimed disorders: allergic rhinitis/sinusitis, arthritis, skin disorder, jungle rot, right clawfoot, sleep apnea, and hypertension.  All efforts made to schedule the examination(s) should be documented and incorporated into the claims file.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiner should also request a history from the Veteran.  

Based upon a review of the record and clinical findings, the VA examiner(s) is requested to offer the following opinions: 

a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's currently diagnosed allergic rhinitis/sinusitis, arthritis, skin disorder(s), jungle rot, right clawfoot, and sleep apnea had their onset in service or are in any way related to the Veteran's active service, to include as due to the alleged continuous symptoms since service?  

b) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's currently diagnosed sleep apnea is caused by the service-connected PTSD?  

c) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's currently diagnosed sleep apnea syndrome, is aggravated (permanently worsened in severity) by the service-connected PTSD?  If so, the examiner should identify the baseline level of severity of sleep apnea prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

d) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's currently diagnosed hypertension is caused by the service-connected PTSD, service-connected residuals of prostate cancer, and/or sleep apnea?  

e) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed hypertension, is aggravated (permanently worsened in severity) by the service-connected PTSD, service-connected residuals of prostate cancer, and/or sleep apnea?  If so, the examiner should identify the baseline level of severity of hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

If the VA examiner(s) concludes that an opinion cannot be offered without engaging in speculation, then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  Thereafter, the remaining issues on appeal should be readjudicated, to include service connection for allergic rhinitis/sinusitis and arthritis on a direct service connection basis.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





Department of Veterans Affairs


